Appeal from so much of the Appellate Division order as affirmed Supreme Court’s orders denying plaintiffs’ postjudgment motions to renew or reargue the denial of class certification, for permission to add interveners, and to supplement plaintiffs’ pleadings, dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that that portion of the order appealed from does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that no substantial constitutional question is directly involved.
Judge Simons taking no part.